IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JASON JONES,                              §
                                           §   No. 271, 2018
        Defendant Below,                   §
        Appellant,                         §
                                           §   Court Below—Superior Court
        v.                                 §   of the State of Delaware
                                           §
 FLEETWAY CAPITAL CORP.,                   §   C.A. No. K18C-03-033
                                           §
        Plaintiff Below,                   §
        Appellee.                          §

                           Submitted: June 22, 2018
                            Decided: June 26, 2018

                                       ORDER

        This 26th day of June 2018, it appears to the Court that:

        (1)   On May 22, 2018, the appellant, Jason Jones, filed a notice of appeal

from a Superior Court Commissioner’s order issuing a writ of replevin. The Senior

Court Clerk issued, by certified mail to the address Jones provided, a notice directing

Jones to show cause why the appeal should not be dismissed for this Court’s lack of

jurisdiction to consider an appeal directly from a decision of a Commissioner of the

Superior Court. The notice to show cause was re-sent by first class mail on June 11,

2018.

        (2)   On June 18, 2018, the certified notice to show cause was returned to the

Court in an envelope marked “Return to Sender, Unclaimed, Unable to Forward.”

Jones has failed to respond to the notice to show cause within the required ten-day
period.   Under these circumstances, dismissal of this appeal is deemed to be

unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                     BY THE COURT:



                                     /s/ Gary F. Traynor
                                     Justice




                                       2